PD-0566-15
                                                IN THE
                               COURT OF CRIMINAL APPEALS                            RECEIVED IN
                                        AT AUSTIN, TEXAS                         CCUR1 QF CRIMINAL APPEALS
                                                                                       MAY 12 2Q15

                                         No. 14-14-00070-cr                       Abel Acosta, Clerk

                         Iniubong Ebong, Appellant-Petitioner, Pro se
                                                                                       FILED IN
                                                  v-                            COURT OF CRIMINAL APPEALS
                                   STATE OF TEXAS, Appellee                               MAY 1^ 2015

                                                                                       Abel ArnstR Clerk

                         OnAppeal from the 351st Judicial District Court
                         of Harris County, Texas, Cause Number: 134974




       Appellant Ebong's First Motion for Extension of Time to File Petition for
                    Discretionary Review with Brief in Support

        COMES NOW, Iniubong Ebong, TDCJ-CID#01908828, Appellant-Petitioner, pro

se, in the above-styled and numbered appeal and files this, his First Motion for Extension

of Time to File His Petition for Discretionary Review with Brief in Support and in support

thereof, would respectfully show the Court as follows:

                                                  I.
                                          Procedural History

        Appellant-Petitioner's (hereinafter "Appellant") judgment and sentence was

affirmed in an unpublished opinion by the Fourteenth Court of Appeals, Houston, Texas,

on April 09, 2015, Appellant was advised by counsel his appeal had been affirmed by

USPS mail on or about April 14, 2014, making the PDR due to be filed by Saturday, May


1See Ebong v. State, No. 14-14-00070-CR, Affd April 09, 2015 (Tex. App. - Houston 14th Court of
Appeals, aff d April 09, 2015) (unpublished).
09, 2015. However, pursuant to the Texas Rules of Appellate Procedure it would actually

be due on Monday, May 11, 2015. This proceeding followed.



                                             II.
                     Appellant's First Motion for Extension of Time

        Appellant is incarcerated and is proceeding pro se. As a layman of the law,

Appellant is at a distinct disadvantage in proceeding without counsel and as such he must

conduct all his research in the prison unit law library. The law library only affords inmates

two hours a day, five days a week, unless it is closed for federal holidays or security

reasons.



        Therefore, due to the complex and diverse issues which are presentable in his PDR,

Appellant must request that the Court grant him an extension of time of forty-five days, up

to and including Thursday, June 25, 2015, in which to prepare a meaningful pleading for

the Court's consideration.


        This is Appellant's first request for an extension of time and is not made in order to

harass or vex the Appellee or otherwise delay these proceedings, but only out of necessity.


        Wherefore, Appellant respectfully requests that this Honorable Court grant him an

extension of time in which to file his pro se PDR, up to and including Thursday, June 25,

2015.
       SIGNED on this the 6th day of May 06 2015.



                                              Respectfully submitted,




                                                   long Ewbng,Appellant, Pro se
                                                 )CJ#01908828
                                              Polunsky Unit
                                              3872 FM 350 South
                                              Livingston, Texas 77351-8580




                              CERTIFICATE OF SERVICE



       I, Iniubong Ebong, TDCJ-CID#01908828, Appellant, pro se, herein certify that a

true and correct copy of the foregoing instrument was sent to the Appellee, by placing

same, in a U.S. mail box, first-class, postage paid, addressed to:

Devon Anderson
Harris County District Attorney
1201 Franklin Street, Suite 600
Houston, Texas 77002-1923



               SIGNED on this the 6th day of May 2015.